Citation Nr: 1144607	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-46 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating higher than 10 percent from March 1, 2008, for coronary artery disease status post infarction and stenting.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.


This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for coronary artery disease, status post infarction and stenting, and assigned disability ratings of 100 percent effective December 13, 2007, and 10 percent effective March 1, 2008.

The issues of service connection for neuropathy of the right and left legs, claimed as secondary to diabetes mellitus, and for an increased disability rating for diabetes mellitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

From March 1, 2008, coronary artery disease status post infarction and stenting has not resulted in dyspnea, fatigue, angina, dizziness, or syncope at a workload of less than 7 METs; nor has the disease resulted in cardiac hypertrophy or dilatation, left ventricular dysfunction with an ejection fraction of 50 percent or less, nor episodic or chronic congestive heart failure.


CONCLUSION OF LAW

From March 1, 2008, the criteria for an evaluation in excess of 10 percent for coronary artery disease status post infarction and stenting have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran notice, in a February 2008 letter, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter also advised the Veteran how VA determines disability ratings and effective dates.  The claim was last adjudicated in May 2011.

The Veteran's appeal, however, arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled. Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post service treatment records, and VA examination reports.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran actively participated in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Rating for Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the RO assigned staged ratings, an initial 100 percent rating following his myocardial infarction and a 10 percent rating beginning March 1, 2008.  The Veteran appealed the rating that the RO assigned.  The 100 percent rating is the maximum possible rating for a disability, and cannot be increased.  The Board will consider the evidence for the entire period since March 1, 2008, the period for which a higher rating is possible, and will consider whether staged ratings are warranted within that period.


The RO evaluated the Veteran's heart disease under 38 C.F.R. § 4.104, Diagnostic Codes 7005, for coronary artery disease, and 7006, for myocardial infarction.  Under the Rating Schedule, in rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.  Under Diagnostic Code 7006, a 100 percent rating is assigned for three months following myocardial infarction.  The criteria for rating myocardial infarction after three months, and for rating coronary artery disease, are as follows:

Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent  .............................................. 100 percent

More than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction  of 30 to 50 percent  ................ 60 percent

Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray  ....... 30 percent


Workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required   .............................................................................. 10 percent

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

On VA medical examination in April 2008, the examiner noted that the Veteran had no congestive heart failure.  The Veteran had preserved left ventricular function.  The estimated METs were 15.  The examiner stated that the Veteran could do his occupation and his daily activities.  The diagnosis was coronary artery disease status post non-ST elevation myocardial infarction stent 2007; asymptomatic.

On VA examination in March 2009, the examiner stated that the Veteran was not a candidate for exercise testing because of the effects of a stroke on the right side of his body.  It was noted that the Veteran could not work in his previous occupation as a construction worker.  The Veteran was able to do his daily activities.  He was able to sit, do fine manipulation, drive a vehicle, stand for less than half an hour, walk for twenty minutes, and lift and carry five gallons.  He was not able to climb, kneel, bend, or twist, or to operate heavy machinery.  The examiner estimated that the Veteran's METs were 12.  

A VA physician found that an ECG performed in November 2009 did not show left ventricular enlargement.  On private testing in December 2010, the METs were 10.1, and the ejection fraction was 65 percent.  Notes from VA treatment in January 2011 indicate that the Veteran's left ventricular function was 65 percent.

The medical evidence consistently shows METs levels higher than 7.  The evidence does not show cardiac hypertrophy or dilatation, left ventricular dysfunction with an ejection fraction of 50 percent or less, nor episodic or chronic congestive heart failure.  The manifestations of the Veteran's heart disease do not meet the criteria for a rating higher than 10 percent.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide a higher rating for more severe disability than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

From March 1, 2008, entitlement to a disability rating higher than 10 percent for coronary artery disease status post infarction and stenting is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


